IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0304
                                Filed July 22, 2020


IN THE INTEREST OF O.B.,
Minor Child,

S.C., Mother,
       Petitioner-Appellee,

J.B., Father,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



       A father appeals from an order terminating his parental rights to his minor

child. AFFIRMED.



       Susan R. Stockdale, West Des Moines, for appellant father.

       Amy K. Davis of Babich Goldman, P.C., Des Moines, for appellee mother.

       Laura Lockwood of Hartung Schroeder LLP, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                        2


SCHUMACHER, Judge.

      J.B. appeals from the termination of his parental rights with respect to minor

child O.B.   We find termination to be warranted under Iowa Code sections

600A.8(3)(b) and 600A.8(4) (2019), and we affirm.

Background Facts and Proceedings

      S.C. is the mother and J.B. is the father of minor child O.B, born in 2011.

In 2015, S.C. filed a petition for dissolution of her marriage to J.B. The parties’

stipulation was approved by a dissolution decree in January 2016. At the time of

the divorce, J.B. owned a framing and construction business. He closed the

business in 2017 and worked sporadically in 2018. In 2019, he worked for part of

the year as a project manager for a construction company.

      On June 18, 2019, S.C. filed a petition seeking to terminate J.B.’s parental

rights on the grounds of abandonment, pursuant to Iowa Code section

600A.8(3)(b), and lack of financial support, pursuant to section 600A.8(4).

      When service of the petition was attempted, J.B. brandished a firearm and

threatened the process server, pointing the weapon at the process server’s chest.

J.B., in demonstrating to the process server that he was taking the safety off the

weapon, inquired of the process server’s knowledge of Double 00 Buck and what

it would do to a human body. J.B. is a felon, and his possession of the firearm was

unlawful, as was his possession of several other firearms. He was arrested and

granted pretrial release.   Following violations of the conditions of his pretrial

release, he was incarcerated in October 2019. As of January 13, 2020, J.B. owed

$12,705.20 in child support. A hearing on the petition to terminate J.B.’s parental

rights was held on January 17. The district court found that J.B.’s parental rights
                                            3


should be terminated pursuant to Iowa Code sections 600A.8(3)(b) and 600A.8(4).

J.B. appeals from this January 21, 2020 order terminating his parental rights.

Standard of Review

       “Private termination proceedings under chapter 600A are reviewed de

novo.” In re B.H.A., 938 N.W.2d 227, 231 (Iowa 2020). “Although we are not

bound by them, we give weight to the trial court’s findings of fact, especially when

considering credibility of witnesses.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).

Discussion

       “Private termination proceedings under Iowa Code chapter 600A are a two-

step process.” B.H.A., 938 N.W.2d at232. First, the petitioner “must first prove by

clear and convincing evidence the grounds for ordering termination of parental

rights.” Id. Second, the petitioner “must prove by clear and convincing evidence

that termination is in the best interest of [the child].” Id.

       Here, the district court found termination was warranted under sections

600A.8(3)(b) and 600A.8(4). We first consider whether clear and convincing

evidence supports these statutory grounds.

       A. Abandonment

       We begin by examining the statutory language for abandonment under

section 600A.8(3)(b), which provides,

       a parent is deemed to have abandoned the child unless the parent
       maintains substantial and continuous or repeated contact with the
       child as demonstrated by contribution toward support of the child of
       a reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
                                          4


              (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
              (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

       The evidence shows J.B. did not visit the child at least monthly when able

to do so, was not in regular communication with the child or the mother, and did

not live with the child for a period of six months prior to the termination hearing.

We agree with the district court’s determination that J.B. abandoned the child

within the meaning of section 600A.8(3)(b).

       The district court found J.B. “failed to maintain any kind of regular contact

with the child for almost five years.”     This finding is supported by clear and

convincing evidence. S.C. testified that J.B. has attempted to have a visit with O.B.

“two, maybe three times” since the January 2016 dissolution decree. When asked

at the hearing whether he had had any visitation with his daughter since the

divorce, J.B. responded “I have not had any.”          J.B. testified, “I wouldn’t be

surprised” if O.B. had no significant memories of him, saying it was “[d]efinitely

partly my fault, mostly,” and “the situation we’re in has definitely been because of

my actions.”

       J.B. attributes his lack of presence in O.B.’s life to a lack of knowledge of

S.C.’s whereabouts, which he alleges prevented him from taking advantage of

visitation with O.B. Although he was unaware at times of S.C.’s whereabouts, J.B.

neglected to seek out contact information from S.C.’s parents despite having the

ability to contact them via phone and mail.
                                          5


       J.B. further argues he was unable to conduct his visitation because the

persons selected by S.C. to supervise the visitation were hostile toward him. S.C.

approved of her parents supervising J.B.’s visitation and refused to approve J.B.’s

mother as a supervisor. The stipulation and decree gave S.C. the power to

approve a supervisor for J.B.’s visitation, and J.B. agreed to that provision. On

appeal, he attacks neither the validity of the stipulation and decree nor the

supervision provision. J.B.’s balking at visitation supervised by S.C.’s parents is

not good cause for failing to take advantage of visitation opportunities. He testified

that he “had to swallow my pride” to “go over there and be in their home and have

a relationship with my daughter.” However, his discomfort with the conditions of

the stipulation and decree does not alter the abandonment of his relationship with

his daughter.

       J.B. acknowledges that his parental shortcomings, including his failure to

seek visitation, may be attributable at least in part to his mental-health issues. He

acknowledged diagnoses for bipolar disorder, massive depressive disorder, post-

traumatic stress disorder, severe alcoholism, and anxiety and panic disorder. He

received inpatient treatment for alcoholism in 2017, twice in 2018, and once in

2019. J.B. has a lengthy criminal history.

       Despite his mental-health and substance-abuse issues, J.B. was able to

work and make some, though not all, of the required child support payments in

2016 and 2017, during which time his efforts to connect with O.B. were negligible.

His testimony at the hearing indicated he avoided visits with O.B. supervised by

S.C.’s parents because he found their criticism of his substance-abuse issues to

be overly hostile.
                                           6


       After years of scant efforts to contact O.B., J.B. responded to being served

in the instant matter by threatening the life of the process server. J.B. admitted to

alcohol use on September 8, 2019, despite the conditions of his pretrial release

that required he abstain from the use of alcohol. He again violated his pretrial

release conditions in early October, and criminal charges were filed on October 3

related to that violation.

       We agree with the district court’s determination that J.B. has abandoned

O.B. within the meaning of section 600A.8(3)(b), and we affirm its decision on that

ground.

       B. Financial Support

       Termination may occur under section 600A.8(4) when: “A parent has been

ordered to contribute to the support of the child or financially aid in the child’s birth

and has failed to do so without good cause.”

       The stipulation and decree required J.B. to provide child support for O.B. in

the amount of $469.43 per month beginning January 1, 2016. J.B. was also

ordered to pay medical support in the amount of $145.83 per month beginning

January 1, 2016. J.B. did not fulfill his financial obligations under the stipulation

and decree of dissolution of marriage. Instead of monthly payments, records show

the father made only two payments in 2019, three in 2018, ten in 2017, and seven

in 2016. J.B. testified to starting employment as a project manager for a

construction company in April 2019, yet he made no child support payment until

July 29, 2019, approximately one month after he was served with the termination

petition. With respect to his employment in 2018, J.B. testified that he “definitely
                                           7


had the opportunity” to qualify for employment in jobs outside the construction

industry but only held “some odd jobs” in 2018.

       J.B. acknowledged that he had the opportunity to seek additional work but

did not. He also made no contributions to O.B.’s support in the portions of 2019

during which he worked. Under these circumstances, there was not good cause

for his failure to provide financial support to the child. We thus affirm the district

court’s finding under section 600A.8(4).

       C. Best Interests

       The court found that termination is in O.B.’s best interest. J.B. does not

argue on appeal that termination is not in O.B.’s best interest, waiving this

argument. See Iowa R. App. P. 6.903(2)(g)(3). However, we will not affirm

termination unless we find that termination is in the child’s best interests. See

B.H.A., 938 N.W.2d at 232. Here, we find termination to be in O.B.’s best interests.

       The best interest of a child requires that each biological parent
       affirmatively assume the duties encompassed by the role of being a
       parent. In determining whether a parent has affirmatively assumed
       the duties of a parent, the court shall consider, but is not limited to
       consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of a
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

Iowa Code § 600A.1(2).

       Over O.B.’s life, her father has sought a minimal amount of visitation with

her. He has not exercised visitation with his daughter in four and a half years—

over half of the child’s life. He is a stranger to his daughter. J.B. attributes this

failure to his discomfort with aspects of supervised visitation that he agreed to in

the dissolution stipulation and decree. Under these circumstances, we cannot say
                                          8


J.B. has demonstrated “a genuine effort to maintain communication” with O.B., nor

that he has maintained “a place of importance” in her life.           See id.    J.B.

acknowledged in his testimony that it would not be fair to O.B. to make her wait for

her father to be sober. O.B.’s stepfather has assumed the paternal role in the

child’s life. We agree with the district court’s finding that termination is in O.B.’s

best interests.

Conclusion

       We find that J.B. has abandoned O.B. and failed to provide financial support

within the meaning of chapter 600A. We conclude termination is in O.B.’s best

interests, and we therefore affirm the termination of J.B.’s parental rights with

respect to minor child O.B.

       AFFIRMED.